Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form F-3 dated August 14, 2014 of Top Image Systems Ltd. and to the incorporation by reference therein of our reports dated March 26, 2014, with respect to the consolidated financial statements of Top Image Systems Ltd. for the year ended December 31, 2013, included in its Annual Report on Form 20-F for the year ended December 31, 2013 and 2012, filed with the Securities and Exchange Commission. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER August 14, 2014 A member of Ernst & Young Global
